DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11-14, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. [US 2002/0111038 A1].

Regarding claim 1, Matsumoto et al. discloses a method for determining a plurality of corrections for control of at least one manufacturing apparatus used in a manufacturing process 
determining the plurality of corrections comprising a correction for each layer (as shown in Fig. 5, correction of exposure conditions 18 and 19a), based on an actuation potential of the applicable manufacturing apparatus used in the formation of each layer (paragraph [0059]), wherein the determining comprises determining corrections for each layer simultaneously in terms of a matching parameter (Fig. 5, see also paragraph [0014]).

Regarding claim 2, Matsumoto et al. discloses wherein the matching parameter is one or more selected from: overlay, critical dimension uniformity or edge placement error of the product structures (as shown in Figs. 8-10).

Regarding claim 3, Matsumoto et al. discloses wherein the determining a plurality of corrections is further based on a criticality metric for one or more of the layers, the criticality metric relating to specification bounds for the matching parameter (as shown in Fig. 5).

Regarding claim 5, Matsumoto et al. discloses wherein a plurality of manufacturing devices are used in the manufacturing process such that at least one of the layers is applied using a different manufacturing device than the other layers and the corrections relate to machine matching (as shown in Figs. 1-4, see also paragraphs [0012]-[0016]).

Regarding claims 6 and 17, Matsumoto et al. discloses wherein the plurality of manufacturing devices comprise a first manufacturing device for manufacturing a first layer and 

Regarding claim 7, Matsumoto et al. discloses wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains (as shown in Figs. 1-5, see also paragraph [0015]).

Regarding claims 11 and 12, Matsumoto et al. discloses comprising determining a matching indicator for different combinations of first lithographic apparatuses and second lithographic apparatuses from a plurality of lithographic apparatuses greater than two, further comprising deciding which lithographic apparatus should replace another lithographic apparatus based on the matching indicators for different combinations (as shown in Figs. 1-5).

Regarding claims 13 and 14, Matsumoto et al. discloses wherein the obtaining and determining a matching indicator are performed per layer to determine one or more layer-specific matching indicators, wherein the matching indicator comprises an across-stack yield 

Regarding claim 19, Matsumoto et al. discloses wherein the first lithographic apparatus comprises a correction capability which is not comprised in the second lithographic apparatus, and the method comprises taking into account the possibility to perform a compensatory correction using the correction capability of the first lithographic apparatus when determining the matching indicator (as shown in Figs. 1-5, see also paragraph [0015]).

Regarding claims 20 and 21, Matsumoto et al. discloses a non-transitory computer program product comprising program instructions, the instructions, when executed by a computer system, configured to cause the computer system to at least perform the method (as shown in Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Okita [US 2008/0294280 A1].

Regarding claims 4, 8-10 and 18, Matsumoto et al. discloses the method, as applied above.

	Matsumoto et al. does not teach wherein the corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains, wherein the plurality of data domains comprise two or more selected from: overlay, focus, critical dimension, any other dimension, and/or dose, wherein the matching indicator comprises a combination of contributory indicators determined from the first non-correctable component and second non-correctable component, the combination comprising a contributory indicator for each data domain.
	However, Okita discloses processing condition determining method wherein the corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains, wherein the plurality of data domains comprise two or more selected from: overlay, focus, critical dimension, any other dimension, and/or dose, wherein the matching indicator comprises a combination of contributory indicators determined 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus, wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains, wherein the plurality of data domains comprise two or more selected from: overlay, focus, critical dimension, any other dimension, and/or dose, wherein the matching indicator comprises a combination of contributory indicators determined from the first non-correctable component and second non-correctable component, the combination comprising a contributory indicator for each data domain, as taught by Okita in the system of Matsumoto et al. because such a modification allows the properness of the processing conditions to be more easily confirmed from the multifaceted viewpoint (paragraph [0151] of Okita).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Nagai [US 2012/0244461 A1].

Regarding claim 16, Matsumoto et al. discloses the method, as applied above.


	However, Nagai discloses an enhanced overlay control method to enable previous layers to perform corrections applicable for next-generation lithography equipment, such as extreme ultraviolet (EUV) lithography equipment (paragraph [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a next-generation lithography equipment, such as extreme ultraviolet (EUV) lithography equipment, as taught by Nagai with the method of Matsumoto et al. because such a modification can fabricate nanometer scale patterns associated with ever shrinking semiconductor device scales (paragraph [0050] of Nagai).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882